          Case 2:19-cv-01298-APG-BNW Document 38 Filed 08/25/20 Page 1 of 3



1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Ron Y. Sung
     Assistant Federal Public Defender
4    Nevada State Bar No. 13047
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     Ron_Sung@fd.org
7

8    *Attorney for Petitioner Keon Kyun Park

9

10
                           U NITED S TATES D ISTRICT C OURT
11                               D ISTRICT OF N EVADA
12   Keon Kyun Park,
                                                   Case No. 2:19-cv-01298-APG-BNW
13                Petitioner,
                                                   Unopposed Motion for Extension
14         v.                                      of Time to File Reply to Answer
                                                   [ECF No. 25]
15   Brian E. Williams, et al.,
                                                   (First Request)
16                 Respondents.

17

18         Petitioner Keon Kyun Park respectfully asks this Court to enter an Order
19   extending his deadline of September 8, 2020 for filing his Reply to Respondents’
20   Answer by 62 days, or until November 9, 2020. Respondents do not oppose this
21   request. This is Keon’s first request for an extension.
22

23

24

25

26

27
          Case 2:19-cv-01298-APG-BNW Document 38 Filed 08/25/20 Page 2 of 3



1                               POINTS AND AUTHORITIES
2          On July 24, 2019, Keon timely mailed a § 2254 petition and Motion for

3    Appointment of Counsel; this court received and filed them on July 26, 2019.1 The

4    court appointed the Federal Public Defender on August 8, 2019.2 The Federal Public

5    Defender made an initial appearance on September 6, 2019.3 Keon filed his Amended

6    Petition on April 2, 2020.4 Respondents answered on July 16, 2020.5

7          Although undersigned counsel has been diligently working on Keon’s reply,

8    counsel is also co-counsel on another case where the court ordered an evidentiary

9    hearing for September 8, 2020, a day before the current deadline for Keon’s reply. An

10   extension of time to file the Amended Petition is necessary given the complexity of

11   Keon’s case and counsel’s other obligations.

12         This is Keon’s first request for an extension on his reply.

13         On August 21, 202, counsel for Respondents, Deputy Attorney Katrina

14   Samuels indicated by email that Respondents do not oppose this request with the

15   understanding that the lack of objection is not waiver of any procedural defenses or

16   statute of limitations challenges or construed as agreeing with the accuracy of the

17   representations made in this Motion.

18         Accordingly, Keon respectfully asks this Court to grant this motion and enter

19   an order extending the time in which he may file his Reply to Respondents’ Answer

20   by 62 days to November 9, 2020.

21

22

23

24         1   ECF 1-1 at 45; ECF 2.

25
           2   ECF 4.
           3   ECF 7.
26
           4   ECF No. 18.
27         5   ECF No. 25.

                                                2
     Case 2:19-cv-01298-APG-BNW Document 38 Filed 08/25/20 Page 3 of 3



1    Dated August 25, 2020.
2                                         Respectfully submitted,
3
                                          Rene L. Valladares
4
                                          Federal Public Defender
5
                                          /s/Ron Y. Sung
6
                                          Ron Y. Sung
7                                         Assistant Federal Public Defender

8

9

10                                        IT IS SO ORDERED:

11

12
                                          ______________________________
13                                        UNITED STATES DISTRICT JUDGE

14                                                 August 25, 2020
                                          Dated: ________________________
15

16

17

18

19

20

21

22

23

24

25

26

27


                                      3
